IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                May 27, 2009
                               No. 08-40937
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ELIZABETH SALAZAR-GALVAN,

                                           Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 7:07-CR-1168-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Elizabeth Salazar-Galvan (Salazar) pleaded guilty to one count of illegal
reentry after deportation following a felony conviction in violation of 8 U.S.C.
§ 1326(a) and (b). She appeals her within-guidelines sentence of 37 months
imprisonment, arguing that the sentence is procedurally unreasonable because
the district court failed to provide adequate reasons to explain its choice of
sentence.



      *
       Pursuant to Fifth Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Fifth Circuit Rule 47.5.4.
                                   No. 08-40937

      As Salazar failed to articulate her specific procedural objection at
sentencing, this court reviews for plain error. See United States v. Mondragon-
Santiago, ___ F.3d ___, No. 07-41099, 2009 WL 782894, at *3 (5th Cir. Mar. 26,
2009). To demonstrate plain error, Salazar must show a forfeited error that is
clear or obvious and affects her substantial rights. See id. If these conditions
are met, this court may exercise its discretion to correct the error if it “seriously
affects the fairness, integrity, or public reputation of judicial proceedings.” Id.
      There is nothing in the record to indicate that Salazar’s sentence would
have been different if the court had provided more explanation for its choice of
sentence. Salazar has thus failed to demonstrate error affecting her substantial
rights. See id. at *7.
      Accordingly, we AFFIRM the district court’s judgment.




                                         2